OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant was charged by indictment with the offense of forgery, V.T.C.A. Penal Code, § 32.21, alleged to have been committed on or about January 9, 1989 in Harris County. On January 13, 1992 appellant was found guilty by a jury of forgery and the trial court assessed punishment at three years confinement in the Texas Department of Criminal Justice — Institutional Division (TDCJ-ID). The Fourteenth Court of Appeals held that Appellant had been denied her right to counsel at a critical stage of the judicial proceedings and set aside the sentence and notice of appeal and remanded the cause to the trial court for a hearing on the motion for new trial. Oldham v. State, 889 S.W.2d 461 (Tex.App.—Houston [14th] 1994). We granted the State’s petition for discretionary review on two questions:
1. Whose burden is it to show that an appellant was or was not abandoned by trial counsel during a critical stage of the prosecution?
2. May an appellate court suspend application of the rules of appellate procedure without any firm basis in the record for finding good cause?
We have carefully considered the two questions for review and the briefs before us. After due consideration, we find that the State’s petition for discretionary review was improvidently granted. As is true in every case where discretionary review is refused, this refusal certainly does not constitute any endorsement of the reasoning employed or language used by the court of appeals. Aguilar v. State, 830 S.W.2d 612 (Tex.Cr.App.1992); Crowley v. State, 830 S.W.2d 613 (Tex.Cr.App.1992); McGee v. State, 825 S.W.2d 709 (Tex.Cr.App.1992); Montgomery v. State, 827 S.W.2d 324 (Tex.Cr.App.1992); Sheffield v. State, 678 S.W.2d 82 (Tex.Cr.App.1984); Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). Accordingly, the petition for discretionary review is dismissed.
WHITE and MEYERS, JJ., dissent.